Exhibit  10.22

INDEMNIFICATION AGREEMENT

                    THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as
of________ ___, 200_ by and between U.S. Concrete, Inc., a Delaware corporation
(the “Company”), and __________________ (“Indemnitee”).

PRELIMINARY STATEMENT

                    Highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of corporations.

                    The Board of Directors of the Company (the “Board”) has
determined that, in order to attract and retain qualified individuals, the
Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities.  Although the furnishing of that insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Board believes that, given current market
conditions and trends, that insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers and other persons in service to corporations or business enterprises
increasingly are being subjected to expensive and time-consuming litigation
relating to, among other matters, matters that traditionally would have been
brought only against the corporation or business enterprise itself.   The
uncertainties relating to liability insurance and to indemnification have
increased the difficulty of attracting and retaining those persons, and the
Board has determined that (i) this increased difficulty is detrimental to the
best interests of the Company’s stockholders and that the Company  should act to
assure those persons that there will be increased certainty of such protection
in the future and (ii) it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify those persons to the fullest
extent applicable law permits so that they will serve or continue to serve the
Company free from undue concern that they will not be so indemnified.

                    The Bylaws of the Company require indemnification of the
officers and directors of the Company.  Indemnitee may also be entitled to
indemnification pursuant to the Delaware General Corporation Law (“DGCL”).  The
Bylaws and the DGCL expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the board of directors, officers
and other persons with respect to indemnification.

                    This Agreement is a supplement to and in furtherance of the
Bylaws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

                    The Indemnitee does not regard the protection available
under the Company’s Bylaws and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified.

--------------------------------------------------------------------------------




                    NOW, THEREFORE, in consideration of the premises and the
covenants herein, the parties to this Agreement agree as follows:

                    Section 1.          Services by Indemnitee.  Indemnitee
agrees to serve as a director and/or officer of the Company and, as mutually
agreed by Indemnitee and the Company, as a director, officer, trustee, general
partner, managing member, employee, agent or fiduciary of other corporations,
limited liability companies, partnerships, joint ventures, trusts or other
enterprises (including, without limitation, employee benefit plans)(each, an
“Enterprise”).  Indemnitee may at any time and for any reason resign from any
such position (subject to any other contractual obligation or any obligation
applicable law imposes), in which event the Company will have no obligation
under this Agreement to continue Indemnitee in that position.  This Agreement is
not and is not to be construed as an employment contract between the Company (or
any of its subsidiaries) and Indemnitee.  Indemnitee specifically acknowledges
that Indemnitee’s employment with the Company (or any of its subsidiaries), if
any, is at will, and the Indemnitee may be discharged at any time for any
reason, with or without cause, except as may be otherwise provided in any
written employment contract between Indemnitee and the Company (or any of its
subsidiaries), other applicable formal severance policies duly adopted by the
Board or, with respect to service as a director of the Company, by the Company’s
Certificate of Incorporation, Bylaws  and the DGCL.  The foregoing
notwithstanding, subject to Section 12, this Agreement will continue in force
after Indemnitee has ceased to serve as an officer or director of the Company
and no longer serves at the request of the Company as a director, officer,
employee, agent or fiduciary of any other Enterprise.

                    Section 2.           Indemnification—General.  The Company
will indemnify, and advance Expenses (as hereinafter defined) to, Indemnitee (i)
as this Agreement permits and (ii) (subject to the provisions hereof) to the
fullest extent applicable law in effect on the date hereof and as amended from
time to time permits.  The rights the preceding sentence provide to Indemnitee
will include, but will not be limited to, the rights the other Sections hereof
set forth.

                    Section 3.          Proceedings Other Than by or in the
Right of the Company.  Indemnitee will be entitled to the rights of
indemnification this Section 3 provides if, by reason of his Corporate Status,
he is, or is threatened to be made, a party to or a participant in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of the Company.  Pursuant to this Section 3, the
Company will indemnify Indemnitee against, and will hold Indemnitee harmless
from and in respect of, all Expenses, judgments, penalties, fines (including
excise taxes) and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of those Expenses, judgments, fines, penalties or amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection with that
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe his conduct was unlawful.

-2-

--------------------------------------------------------------------------------




                    Section 4.          Proceedings by or in the Right of the
Company.  Indemnitee will be entitled to the rights of indemnification this
Section 4 provides if, by reason of his Corporate Status, he is,  or is
threatened to be made, a party to or a participant (as a witness or otherwise)
in any threatened, pending or completed Proceeding brought by or in the right of
the Company to procure a judgment in its favor.  Pursuant to this Section 4, the
Company will indemnify Indemnitee against, and will hold Indemnitee harmless
from and in respect of, all Expenses actually and reasonably incurred by him or
on his behalf in connection with that Proceeding if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company; provided, however, that no indemnification against those
Expenses will be made in respect of any claim, issue or matter in that
Proceeding as to which Indemnitee has been adjudged to be liable to the Company
unless and to the extent that the Court of Chancery, or the court in which that
Proceeding has been brought or is pending, determines that despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.

                    Section 5.          Indemnification for Expenses of a Party
Who Is Wholly or Partly Successful.  Notwithstanding any other provision hereof,
to the extent that Indemnitee is, by reason of his Corporate Status, a party to
(or a participant in) and is successful, on the merits or otherwise, in defense
of any Proceeding, the Company will indemnify him against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in that Proceeding, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section 5 and without limitation, the termination
of any claim, issue or matter in any Proceeding by dismissal, with or without
prejudice, will be deemed to be a successful result as to that claim, issue or
matter.

                    Section 6.          Indemnification for Expenses as a
Witness. Notwithstanding any other provision hereof, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, the Company will indemnify him against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.

                    Section 7.          Advancement of Expenses. The Company
will advance all reasonable Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within 10 days after the Company receives a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of that Proceeding. 
Each such statement must reasonably evidence the Expenses incurred by or on
behalf of Indemnitee and include or be preceded or accompanied by an undertaking
by or on behalf of Indemnitee to repay any Expenses advanced if it ultimately is
determined that Indemnitee is not entitled to be indemnified by the Company
against those Expenses.  The Company will accept any such undertaking without
reference to the financial ability of Indemnitee to make repayment, and without
regard to Indemnitee’s ultimate entitlement to indemnification under other
provisions of this Agreement.

-3-

--------------------------------------------------------------------------------




                    Section 8.          Procedure for Determination of
Entitlement to Indemnification.  (a)  Within sixty (60) days after the actual
receipt by Indemnitee of notice that he or she is a party to or a participant
(as a witness or otherwise) in any Proceeding, Indemnitee shall submit to the
Company a written notice identifying the Proceeding.  The omission by the
Indemnitee to notify the Company will not relieve the Company from any liability
which it may have to Indemnitee (i) otherwise than under this Agreement, and
(ii) under this Agreement only to the extent the Company can establish that such
omission to notify resulted in actual prejudice to the Company.

                    (b)          Indemnitee shall thereafter deliver to the
Company a written application to indemnify Indemnitee in accordance with this
Agreement.  Such application(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his or her sole discretion. 
Following such a written application for indemnification by Indemnitee, the
Indemnitee’s entitlement to indemnification shall be determined according to
Section 8(c) of this Agreement.

                    (c)          On written request by Indemnitee for
indemnification pursuant to Section 8(b), a determination, if applicable law
requires, with respect to Indemnitee’s entitlement thereto will be made in the
specific case: (i) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, or (ii) if so requested by the
Indemnitee in his or her sole discretion by an Independent Counsel in a written
opinion to the Board, a copy of which will be delivered to Indemnitee.  If it is
so determined that Indemnitee is entitled to indemnification hereunder, the
Company will:  (i) within 10 days after that determination pay to Indemnitee all
amounts theretofore incurred by or on behalf of Indemnitee in respect of which
Indemnitee is entitled to that indemnification by reason of that determination;
and (ii) thereafter on written request by Indemnitee, pay to Indemnitee within
10 days after that request such additional amounts theretofore incurred by or on
behalf of Indemnitee in respect of which Indemnitee is entitled to that
indemnification by reason of that determination.  Indemnitee will cooperate with
the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification under this Agreement, including
providing to such person, persons or entity on reasonable advance request any
documentation or information which is (i) not privileged or otherwise protected
from disclosure, (ii) reasonably available to Indemnitee and (iii) reasonably
necessary to that determination.  The Company will bear all costs and expenses
(including attorneys’ fees and disbursements) Indemnitee incurs in so
cooperating (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.

-4-

--------------------------------------------------------------------------------




                    (d)          If an Independent Counsel is to make the
determination of entitlement to indemnification pursuant to Section 8(c), the
Independent Counsel will be selected as this Section 8(d) provides.  If a Change
of Control has not occurred within two years prior to the date of Indemnitee’s
written request for indemnification pursuant to Section 8(a), the Board will
select the Independent Counsel, and the Company will give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected. 
If a Change of Control has occurred within two years prior to the date of that
written request, Indemnitee will select the Independent Counsel (unless
Indemnitee requests that the Board make the selection, in which event the
preceding sentence will apply), and Indemnitee will give written notice to the
Company advising it of the identity of the Independent Counsel so selected.  In
either event, Indemnitee or the Company, as the case may be, may, within 10 days
after the written notice of selection has been given, deliver to the Company or
to Indemnitee, as the case may be, a written objection to the selection;
provided, however, that any such objection may be asserted only on the ground
that the Independent Counsel so selected is not an “Independent Counsel” as
Section 17 defines that term, and the objection must set forth with
particularity the factual basis for that assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If any such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until that objection is
withdrawn or a court of competent jurisdiction has determined that objection is
without merit.  If (i) an Independent Counsel is to make the determination of
entitlement to indemnification pursuant to Section 8(c) and (ii) within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 8(a), no Independent Counsel has been selected and not objected to,
either the Company or Indemnitee may petition the Court of Chancery or other
court of competent jurisdiction for resolution of any objection that has been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the petitioned court or by such other person as the petitioned court
designates, and the person with respect to whom all objections are so resolved
or the person so appointed will act as the Independent Counsel under Section
8(c).  The Company will pay any and all reasonable fees and expenses the
Independent Counsel incurs in connection with acting pursuant to Section 8(c),
and the Company will pay all reasonable fees and expenses incident to the
procedures this Section 8(d) sets forth, regardless of the manner in which the
Independent Counsel is selected or appointed.  If (i) the Independent Counsel
selected or appointed pursuant to this Section 8(d) does not make any
determination respecting Indemnitee’s entitlement to indemnification hereunder
within 45 days after the Company receives a written request therefor and (ii)
any judicial proceeding or arbitration pursuant to Section 10(a) is then
commenced, that Independent Counsel will be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

                    Section 9.          Presumptions and Effect of Certain
Proceedings.  (a)  In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making that
determination must presume that Indemnitee is entitled to indemnification
hereunder if Indemnitee has submitted a request for indemnification in
accordance with Section 8(a), and the Company will have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption.  Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

-5-

--------------------------------------------------------------------------------




                    (b)          The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
on a plea of nolo contendere or its equivalent, will not (except as this
Agreement otherwise expressly provides) of itself adversely affect the right of
Indemnitee to indemnification hereunder or create a presumption that Indemnitee
did not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

                    (c)          Any action Indemnitee takes or omits to take in
connection with any employee benefit plan will, if taken or omitted in good
faith by Indemnitee and in a manner Indemnitee reasonably believed to be in the
interest of the participants in or beneficiaries of that plan, be deemed to have
been taken or omitted in a manner “not opposed to the best interests of the
Company” for all purposes hereof. 

                    (d)          Reliance as Safe Harbor.  For purposes of any
determination of good faith, Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by  the Enterprise.  The
provisions of this Section 9(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.

                    (e)          Actions of Others.  The knowledge and/or
actions, or failure to act, of any other director, trustee, partner, managing
member, fiduciary, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

                    Section 10.          Remedies of Indemnitee.  (a)  In the
event that (i) a determination is made pursuant to Section 8 that Indemnitee is
not entitled to indemnification hereunder, (ii) advancement of Expenses is not
timely made pursuant to Section 7, (iii) no determination as to Indemnitee’s
entitlement to indemnification shall have been made pursuant to Section 8(c) of
this Agreement hereunder, or that determination shall not have been made within
45 days after receipt by the Company of the request for that indemnification,
(iv) payment of indemnification is not made pursuant to Section 5 or 6 within 10
days after receipt by the Company of a written request therefor or (v) payment
of indemnification pursuant to Section 8(c) is not made timely, Indemnitee will
be entitled to an adjudication from the Court of Chancery of his entitlement to
that indemnification or advancement of Expenses.  Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Indemnitee must commence any such proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence that proceeding pursuant to
this Section 10(a); provided, however, that this sentence will not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5.

-6-

--------------------------------------------------------------------------------




                    (b)          If a determination has been made pursuant to
Section 8(c) that Indemnitee is not entitled to indemnification hereunder, any
judicial proceeding or arbitration commenced pursuant to this Section 10 will be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee will not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 10,
the Company will have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 8(c) of this Agreement adverse to Indemnitee for any purpose.  If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 10, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 7 until a final determination is made with respect
to Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

                    (c)          If a determination has been made pursuant to
Section 8(c) that Indemnitee is entitled to indemnification hereunder, the
Company will be bound by that determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
Indemnitee of a material fact, or an omission by Indemnitee of a material fact
necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

                    (d)          If Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication of or an award in arbitration to enforce his
rights under, or to recover damages for breach of, this Agreement, Indemnitee
will be entitled to recover from the Company, and will be indemnified by the
Company against, any and all expenses (of the types described in the definition
of Expenses in Section 18) actually and reasonably incurred by him in that
judicial adjudication or arbitration, but only if he prevails therein.  If it is
determined in that judicial adjudication or arbitration that Indemnitee is
entitled to receive part of, but not all, the indemnification or advancement of
expenses sought, the Expenses incurred by Indemnitee in connection with that
judicial adjudication or arbitration will be appropriately prorated between
those in respect of which this Section 10(d) entitles Indemnitee to
indemnification and those Indemnitee must bear.

                    (e)          The Company shall be precluded from asserting
in any judicial proceeding or arbitration commenced pursuant to this Section 10
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

-7-

--------------------------------------------------------------------------------




                    (f)          The Company shall indemnify Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee for (i) indemnification or advances of Expenses by the Company under
this Agreement or any other agreement or provision of the Company’s Certificate
of Incorporation or Bylaws now or hereafter in effect or (ii) recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance or insurance recovery, as the case may
be.

                    Section 11.          Non-exclusivity; Survival of Rights;
Insurance; Subrogation.  (a)  The rights to indemnification and advancement of
Expenses this Agreement provides are not and will not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s Certificate of Incorporation, the Company’s Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. 
No amendment, alteration or termination of this Agreement or any provision
hereof will limit or restrict any right of Indemnitee hereunder in respect of
any action Indemnitee has taken or omitted in his Corporate Status prior to that
amendment, alteration or termination.  To the extent that a change in Delaware
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under this Agreement, it is the
intent and agreement of the parties hereto that Indemnitee will enjoy by this
Agreement the greater benefits that change affords.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

                     (b)          If the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, trustees,
partners, managing members, employees, agents or fiduciaries of the Company or
of any other Enterprise that any such person serves at the request of the
Company, Indemnitee will be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, trustee, partner, managing member, employee, agent or
fiduciary under such policy or policies.  If, at the time the Company receives
notice from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

-8-

--------------------------------------------------------------------------------




                    (c)          The Company will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or for which
advancement is provided hereunder) hereunder if and to the extent that
Indemnitee has otherwise actually received that payment or obtained the entire
benefit therefrom under any insurance policy, contract, agreement or otherwise.

                    (d)          If the Company makes any payment hereunder, it
will be subrogated to the extent of that payment to all the rights of recovery
of Indemnitee, who will execute all papers required and take all action
necessary to secure those rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce those rights.

                    (e)          The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee with respect to Indemnitee’s service at
the request of the Company as a director, officer, employee, agent or fiduciary
of any other Enterprise will be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from that other
Enterprise.

                    Section 12.          Duration of Agreement.  This Agreement
will continue until and terminate on the later of:  (i) 10 years after the date
that Indemnitee has ceased to serve as a director or officer of the Company or
as a director, officer, trustee, partner, managing partner, employee, agent or
fiduciary of any other Enterprise that Indemnitee served on behalf of the
Company at the request of the Company; or (ii) one year after the final
termination of any Proceeding (including any rights of appeal thereto) then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 relating thereto including any rights of appeal of any
Section 10 Proceeding.  This Agreement will be binding on the Company and its
successors and assigns and will inure to the benefit of Indemnitee and his
spouse (if Indemnitee resides in Texas or another community property state),
heirs, executors and administrators.

                    Section 13.          Severability.  If any provision or
provisions of this Agreement is or are invalid, illegal or unenforceable for any
reason whatsoever:  (i) the validity, legality and enforceability of the
remaining provisions hereof (including, without limitation, each portion of any
Section containing any such invalid, illegal or unenforceable provision which is
not itself invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby; (ii) such provision or provisions will be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (iii) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any Section containing any such invalid, illegal or unenforceable provision
which is not itself invalid, illegal or unenforceable) will be construed so as
to give effect to the intent manifested thereby.

                    Section 14.          Exception to Right of Indemnification
or Advancement of Expenses.  Notwithstanding any provision in this Agreement,
the Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

                    (a)          for which payment has actually been received by
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount actually received
under any insurance policy or other indemnity provision; or

-9-

--------------------------------------------------------------------------------




                    (b)          for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law; or

                    (c)          except as otherwise provided in Sections 10(d)
- (f) hereof, prior to a Change in Control, in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Board of Directors of the Company authorized the Proceeding (or any part of
any Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

                    Section 15.          Enforcement and Binding Effect. 

                    (a)          The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.

                    (b)          This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

                    Section 16.          Identical Counterparts.  This Agreement
may be executed in one or more counterparts, each of which will for all purposes
be deemed to be an original but all of which together will constitute one and
the same agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

                    Section 17.          Headings.  The headings of the Sections
hereof are inserted for convenience only and do not and will not be deemed to
constitute part of this Agreement or to affect the construction thereof.

-10-

--------------------------------------------------------------------------------




                    Section 18.          Definitions.  For purposes of this
Agreement:

 

           “Acquiring Person” means any Person who or which, together with all
its Affiliates and Associates, is or are the Beneficial Owner of 15% or more of
the shares of Common Stock then outstanding, but does not include any Exempt
Person; provided, however, that a Person will not be or become an Acquiring
Person if that Person, together with its Affiliates and Associates, becomes the
Beneficial Owner of 15% or more of the shares of Common Stock then outstanding
solely as a result of a reduction in the number of shares of Common Stock
outstanding which results from the Company’s direct or indirect repurchase of
Common Stock, unless and until such time as that Person or any Affiliate or
Associate of that Person purchases or otherwise becomes the Beneficial Owner of
additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or any other Person (or Persons) who is (or
collectively are) the Beneficial Owner of shares of Common Stock constituting 1%
or more of the then outstanding shares of Common Stock becomes an Affiliate or
Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the Beneficial Owner of 15%
or more of the shares of Common Stock then outstanding.

 

 

 

          Notwithstanding anything in this definition of “Acquiring Person” to
the contrary, so long as Main Street Merchant Partners II, L.P., a Delaware
limited partnership (“Main Street”), together with all Affiliates and Associates
thereof, remains the Beneficial Owner of 15% or more of the outstanding shares
of Common Stock, Main Street and any Affiliate or Associate thereof will not be
or become an Acquiring Person unless and until that Person, together with all
Affiliates and Associates thereof, purchases or otherwise becomes the Beneficial
Owner of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or any other Person (or Persons) who is (or
collectively are) the Beneficial Owner of shares of Common Stock constituting 1%
or more of the then outstanding shares of Common Stock  becomes an Affiliate or
Associate of that Person unless, in either such case, that Person, together with
all Affiliates and Associates of that Person, is not then the Beneficial Owner
of 15% or more of the shares of Common Stock then outstanding.

 

 

 

 

           “Affiliate” has the meaning Exchange Act Rule 12b-2 specifies.

 

 

 

 

           “Associate” means, with reference to any Person, (i) any corporation,
firm, partnership, limited liability company, association, unincorporated
organization or other entity (other than the Company or a subsidiary of the
Company) of which that Person is an officer or general partner (or officer or
general partner of a general partner) or is, directly or indirectly, the
Beneficial Owner of 10% or more of any class of its equity securities or
interests, (ii) any trust or other estate in which that Person has a substantial
beneficial interest or for or of which that Person serves as trustee or in a
similar fiduciary capacity and (iii) any relative or spouse of that Person, or
any relative of that spouse, who has the same home as that Person.

 

 

 

 

          A specified Person is deemed the “Beneficial Owner” of, and is deemed
to “beneficially own,” any securities:

 

 

 

 

 

          (i)          of which that Person or any of that Person’s Affiliates
or Associates, directly or indirectly, is the “beneficial owner” (as determined
pursuant to Exchange Act Rule 13d-3) or otherwise has the right to vote or
dispose of, including pursuant to any agreement, arrangement or understanding
(whether or not in writing); provided, however, that a Person will not be deemed
the “Beneficial Owner” of, or to “beneficially own,” any security under this
subparagraph (i) as a result of an agreement, arrangement or understanding to
vote that security if that agreement, arrangement or understanding:  (A) arises
solely from a revocable proxy or consent given in response to a public (that is,
not including a solicitation exempted by Exchange Act Rule 14a-2(b)(2)) proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the Exchange Act; and (B) is not then reportable by that Person on
Exchange Act Schedule 13D (or any comparable or successor report);

-11-

--------------------------------------------------------------------------------




 

 

          (ii)          which that Person or any of  that Person’s Affiliates or
Associates, directly or indirectly, has the right or obligation to acquire
(whether that right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or on the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a Person will not be deemed the
“Beneficial Owner” of, or to “beneficially own,” securities tendered pursuant to
a tender or exchange offer made by that Person or any of that Person’s
Affiliates or Associates until those tendered securities are accepted for
purchase or exchange; or

 

 

 

 

 

          (iii)          which are beneficially owned, directly or indirectly,
by (A) any other Person (or any Affiliate or Associate thereof) with which the
specified Person or any of the specified Person’s Affiliates or Associates has
any agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy or
consent as described in the proviso to subparagraph (i) of this definition) or
disposing of any voting securities of the Company or (B) any group (as Exchange
Act Rule 13d-5(b) uses that term) of which that specified Person is a member;

 

 

 

 

provided, however, that nothing in this definition will cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that Person acquires through its
participation in good faith in a firm commitment underwriting (including,
without limitation, securities acquired pursuant to stabilizing transactions to
facilitate a public offering in accordance with Exchange Act Regulation M or to
cover overallotments created in connection with a public offering) until the
expiration of 40 days after the date of that acquisition.  For purposes of this
definition, “voting” a security includes voting, granting a proxy, acting by
consent, making a request or demand relating to corporate action (including,
without limitation, calling a stockholder meeting) or otherwise giving an
authorization (within the meaning of Section 14(a) of the Exchange Act) in
respect of that security.

-12-

--------------------------------------------------------------------------------




 

           “Change of Control” means the occurrence of any of the following
events that occurs after the IPO Closing Date:  (i) any Person becomes an
Acquiring Person; (ii) at any time the then Continuing Directors cease to
constitute a majority of the members of the Board; (iii) a merger of the Company
with or into, or a sale by the Company of its properties and assets
substantially as an entirety to, another Person occurs and, immediately after
that occurrence, any Person, other than an Exempt Person, together with all
Affiliates and Associates of that Person (other than Exempt Persons), will be
the Beneficial Owner of 15% or more of the total voting power of the then
outstanding Voting Shares of the Person surviving that transaction (in the case
or a merger or consolidation) or the Person acquiring those properties and
assets substantially as an entirety unless that Person, together with all its
Affiliates and Associates, was the Beneficial Owner of 15% or more of the shares
of Common Stock outstanding prior to that transaction; (iv) the approval by the
stockholders of the Company of a complete liquidation of the Company or an
agreement or series of agreements for the sale or disposition by the Company of
all or substantially all of the Company’s assets; or (v) occurs any other event
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.

 

 

 

           “Common Stock” means (i) the common stock, par value $.001 per share,
of the Company and (ii) any other class of capital stock of the Company which is
(A) except for less voting rights, identical to the common stock clause (i) of
this definition describes and (B) convertible into that common stock on a share
for share basis on the occurrence of a Change of Control.

 

 

 

           “Continuing Director” means at any time any individual who then (i)
is a member of the Board and was a member of the Board as of the IPO Closing
Date or whose nomination for his first election, or that first election, to the
Board following that date was recommended or approved by a majority of the then
Continuing Directors (acting separately or as a part of any action taken by the
Board or any committee thereof) and (ii) is not an Acquiring Person, an
Affiliate or Associate of an Acquiring Person or a nominee or representative of
an Acquiring Person or of any such Affiliate or Associate.

 

 

 

           “Corporate Status” describes the status of a natural person who is or
was a director, officer, trustee, general partner, managing member, employee or
agent of the Company or of any other Enterprise, provided that person is or was
serving in that capacity at the request of the Company.  For purposes of this
Agreement, “serving at the request of the Company” includes any service by
Indemnitee which imposes duties on, or involves services by, Indemnitee with
respect to any employee benefit plan or its participants or beneficiaries.

 

 

 

           “Court of Chancery” means the Court of Chancery of the State of
Delaware.

 

 

 

           “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee hereunder.

 

 

 

           “Exchange Act” means the Securities Exchange Act of 1934, as amended.

-13-

--------------------------------------------------------------------------------




 

           “Exempt Person” means: (i)(A) the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company and (B) any Person organized, appointed or established by the Company
for or pursuant to the terms of any such plan or for the purpose of funding any
such plan or funding other employee benefits for employees of the Company or any
subsidiary of the Company; and (ii) Indemnitee, any Affiliate or Associate of
Indemnitee or any group (as Exchange Act Rule 13d-5(b) uses that term) of which
Indemnitee or any Affiliate or Associate of Indemnitee is a member.

 

 

 

           “Expenses” include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding and all interest or finance charges attributable to any
thereof.  Should any payments by the Company under this Agreement be determined
to be subject to any federal, state or local income or excise tax, “Expenses”
also will include such amounts as are necessary to place Indemnitee in the same
after-tax position (after giving effect to all applicable taxes) he would have
been in had no such tax been determined to apply to those payments.  Expenses
also shall include Expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent.  Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

 

 

 

           “Independent Counsel” means a law firm, or a member of a law firm,
that or who is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the
Company, its affiliates or Indemnitee in any matter material to any such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” does not include at any time any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

 

 

           “IPO” means the first time a registration statement the Company has
filed under the Securities Act of 1933, as amended, and respecting an
underwritten primary offering by the Company of shares of Common Stock becomes
effective under that Act and the Company issues and sells any of the shares
registered by that registration statement.

 

 

 

           “IPO Closing Date” means the date on which the Company first receives
payment for the shares of Common Stock it sells in the IPO.

-14-

--------------------------------------------------------------------------------




 

           “Person” means any natural person, sole proprietorship, corporation,
partnership of any kind having a separate legal status, limited liability
company, business trust, unincorporated organization or association, mutual
company, joint stock company, joint venture, estate, trust, union or employee
organization or governmental authority.

 

 

 

 

          “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any action taken by him or of any action on his part while acting as director
or officer of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.

 

 

 

 

          “Voting Shares” means:  (i) in the case of any corporation, stock of
that corporation of the class or classes having general voting power under
ordinary circumstances to elect a majority of that corporation’s board of
directors; and (ii) in the case of any other entity, equity interests of the
class or classes having general voting power under ordinary circumstances
equivalent to the Voting Shares of a corporation.

                    Section 19.          Modification and Waiver.  No supplement
to or modification or amendment of this Agreement will be binding unless
executed in writing by both parties hereto.  No waiver of any of the provisions
of this Agreement will be deemed or will constitute a waiver of any other
provisions hereof (whether or not similar), nor will any such waiver constitute
a continuing waiver.

                    Section 20.          Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing on being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses hereunder; provided, however, a
failure to give that notice will not deprive Indemnitee of his rights to
indemnification and advancement of Expenses hereunder unless the Company is
actually and materially prejudiced thereby.

-15-

--------------------------------------------------------------------------------




                    Section 21.          Notices.  All notices, requests,
demands and other communications  hereunder must be in writing and will be
deemed delivered and received (i) if personally delivered or if delivered by
telex, telegram, facsimile or courier service, when actually received by the
party to whom the notice or communication is sent or (ii) if delivered by mail
(whether actually received or not), at the close of business on the third
business day in the city in which the Company’s principal executive office is
located next following the day when placed in the mail, postage prepaid,
certified or registered, addressed to the appropriate party at the address of
that party set forth below (or at such other address as that party may designate
by written notice to the other party in accordance herewith):

 

(a)

If to Indemnitee, to:

 

__________________________________________

 

 

 

 

 

 

 

 

 

__________________________________________

 

 

 

 

 

 

 

 

 

__________________________________________

 

 

 

 

 

 

 

with a copy (which will not constitute notice for the purposes of this
Agreement) to such legal counsel, if any, as the Indemnitee may designate in
writing; and

 

 

 

 

 

 

(b)

If to the Company, to:

 

U.S. Concrete, Inc.

 

 

 

 

2925 Briarpark, Suite 1050

 

 

 

 

Houston, Texas  77042

 

 

 

 

Attention: President

                    Section 22.          Contribution.  To the fullest extent
applicable law permits, if the indemnification this Agreement provides is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, will contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all the circumstances of that Proceeding in
order to reflect:  (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to that
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

                    Section 23.          Governing Law; Submission to
Jurisdiction.  This Agreement and the legal relations among the parties will be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration Indemnitee commences pursuant to Section 10(a), the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement will be
brought only in the Court of Chancery and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Court of Chancery and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Court of
Chancery has been brought in an improper or otherwise inconvenient forum.

                    Section 24.          Miscellaneous.  Use of one gender
herein includes usage of each other gender where appropriate.  This Agreement
uses the words “herein,” “hereof” and words of similar import to refer to this
Agreement as a whole and not to any provision of this Agreement, and the word
“Section” refers to a Section of this Agreement, unless otherwise specified.

-16-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

ATTEST:

 

U.S. CONCRETE, INC.

 

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

-17-

--------------------------------------------------------------------------------